Citation Nr: 1741400	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from February 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a videoconference hearing before the Board in his January 2011 substantive appeal.  However, his representative withdrew that request in a November 2016 statement.  Thus, there is no outstanding hearing request.  See 38 C.F.R § 20.704(e).

In December 2016, the Board remanded these matters for additional development.  

In an April 2017 rating decision, the RO granted higher 20 percent ratings for peripheral neuropathy of each lower extremity, effective January 11, 2017.  While the RO has assigned a higher rating for the Veteran's service connected peripheral neuropathy disabilities, because higher ratings are available before and after January 11, 2017, the claims for higher ratings for peripheral neuropathy of the left and the right lower extremities remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hearing loss is manifested by no more than Level II hearing impairment in the right ear and by no more than Level IV hearing impairment in the left ear.  
2.  Prior to January 11, 2017, the Veteran's peripheral neuropathy of the right lower extremity was characterized by mild incomplete paralysis of the sciatic nerve and pain.

3.  From January 11, 2017, the Veteran's peripheral neuropathy of the right lower extremity has been characterized by moderate incomplete paralysis of the sciatic nerve and pain.

4.  Prior to January 11, 2017, the Veteran's peripheral neuropathy of the left lower extremity was characterized by mild incomplete paralysis of the sciatic nerve and pain.

5.  From January 11, 2017, the Veteran's peripheral neuropathy of the left lower extremity has been characterized by moderate incomplete paralysis of the sciatic nerve and pain.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an evaluation in excess of 10 percent prior to January 11, 2017 and in excess of 20 percent from that date for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an evaluation in excess of 10 percent prior to January 11, 2017 and in excess of 20 percent from that date for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2016).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.


A.  Hearing Loss

The Veteran is seeking a compensable evaluation for hearing loss.  In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100.  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

The Veteran had an examination arranged through VA QTC Services in April 2009.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
60
80
LEFT
20
15
60
60
80

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 76 percent in the left ear.  The examiner diagnosed the Veteran with moderate sensorineural hearing loss.

The Veteran had a VA examination in February 2015, and on the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
70
85
LEFT
35
30
60
70
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 82 percent in the left ear.  

At an audiological assessment from December 2015 VA treatment the Veteran was diagnosed with mild to profound sensorineural hearing loss with normal middle ear function.  He was fitted for hearing aids at January 2016 VA treatment.

The Veteran had a VA examination in January 2017.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
70
90
LEFT
25
40
55
75
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  

When applying the pure tone averages and speech recognition scores from April 2009 to Table VI, the right ear is assigned a Level II and the left ear is assigned a Level IV.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.  Exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 were not present.

When applying the pure tone averages and speech recognition scores from February 2015 to Table VI, the right ear is assigned a Level II and the left ear is assigned a Level IV.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.  Exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 were not present.

When applying the pure tone averages and speech recognition scores from February 2015 to Table VI, the right ear is assigned a Level II and the left ear is assigned a Level II.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.  Exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 were not present.

The audiological examinations additionally addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At the April 2009 examination, the Veteran reported difficulty hearing normal conversational speech.  The Veteran said at the February 2015 examination that he could not hear the television when his wife was talking to him at the same time.  At the January 2017 VA examination, the Veteran reported a significant amount of daily difficulty with understanding speech when the speaker was not directly facing him, while watching television, and when in the car.  The examiner wrote that the Veteran may struggle understanding speech when in a quiet, one on one, setting.  He would have greater difficulty with background noise and when the speaker was at a distance.  At those times, the Veteran would benefit from a raised speaking voice, increased visual cues, and a slightly slower rate of speech.  Nevertheless, a disability rating higher than 0 percent for bilateral hearing loss is not warranted based on any audiological findings of record.

The Board has considered the Veteran's statements.  A Veteran is competent to describe symptoms of which he has first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements regarding the effects he has experienced due to hearing loss carry probative weight.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (1995).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c) (West 2014).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board does not discount the difficulties that the Veteran experiences as a result of his service-connected bilateral ear hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter [Lendenmann v. Principi, 3 Vet. App. 345 (1992)] and is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. §  1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Veteran's hearing loss symptoms and manifestations are fully contemplated by the rating criteria of DC 6100.  In this case, the Veteran's hearing loss symptoms and manifestations are neither unusual nor exceptional.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

In this case, based on the Veteran's audiological examinations, the evidence preponderates against the claim for a compensable evaluation for hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Peripheral Neuropathy of the Lower Extremities

The Veteran is seeking evaluations greater than 10 percent prior to January 11, 2017 and greater than 20 percent from that date for right and left peripheral neuropathy of the lower extremities.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

The Veteran had an examination arranged through VA QTC Services in September 2009 at which he reported numbness, tingling, abnormal sensation, and pain to the legs, feet, and left hip.  His feet especially hurt when he stood still.  The symptoms occurred constantly.  In addition, he had bilateral calf pain after walking for about 100 yards.  He was unable to stand for periods of time, and his walking was impaired.  There was no weakness of the affected parts or paralysis.

On examination of the lower extremities, motor function was within normal limits.  Sensory function was abnormal with findings of decreased sensation to the feet.  In the right lower extremity, knee and ankle jerks were absent, and in the left lower extremity, right knee and ankle jerks were moderately impaired.  The diagnosis was diabetic peripheral neuropathy of the lower extremities.  

In February 2015 the Veteran had a VA examination at which he reported moderate intermittent pain, paresthesias and/or dysesthesias, and numbness in the lower extremities.  Strength testing was normal.  Deep tendon reflexes were decreased in the ankles and normal in the knees.  Light touch/monofilament testing was decreased in the ankles, lower legs, feet, and toes.  Position sense in the lower extremities was normal, and vibration and cold sensation were decreased.  The Veteran did not have muscle atrophy.  The examiner opined that the Veteran had mild incomplete paralysis of the lower extremities.

The Veteran had another VA examination on January 11, 2017 at which he was diagnosed with mild to moderate lower extremity peripheral neuropathy.  He reported intermittent numbness and neuropathic pain characterized by tingling and crawling sensations in the feet and legs up to the mid-calf area.  On examination, strength testing was normal, deep tendon reflexes were decreased in the ankles, and light touch/monofilament was decreased in the feet and toes.  Vibration and cold sensation were decreased in the lower extremities, and there was not muscle atrophy.  At March 2017 VA treatment the Veteran had full strength in the lower extremities and normal reflexes.
The Veteran does not qualify for ratings in excess of 10 percent prior to January 11, 2017 because the record does not show that the right and left lower extremity diabetic peripheral neuropathy has been commensurate with moderate incomplete paralysis or complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  While the Veteran reported numbness, tingling, abnormal sensation, and pain at the September 2009 examination, there was no weakness of the affected parts or paralysis.  Furthermore, the February 2015 VA examiner felt that the Veteran had mild incomplete paralysis of the lower extremities.  Overall, the right and left peripheral neuropathy of the lower extremities was analogous to 10 percent ratings for mild symptomatology prior to January 11, 2017.  See id.

The Veteran does not qualify for ratings in excess of 20 percent prior to January 11, 2017 because the record does not show that the right and left lower extremity diabetic peripheral neuropathy has been commensurate with moderately severe incomplete paralysis or complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The January 2017 VA examiner felt that there was mild to moderate lower extremity peripheral neuropathy.  The Veteran reported intermittent numbness and neuropathic pain, and on examination, strength testing was normal and deep tendon reflexes and light touch/monofilament were decreased.  Overall, the right and left peripheral neuropathy of the lower extremities is analogous to 20 percent ratings for moderate symptomatology from January 11, 2017.  See id.

Because the evidence preponderates against the claims for increased evaluations for right and left peripheral neuropathy of the lower extremities, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

C.  Other Considerations

In light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to staged or additional staged ratings for his service-connected hearing loss and right and left peripheral neuropathy of the lower extremities, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect he is unemployable due to his service-connected hearing loss and bilateral peripheral neuropathy of the lower extremities.  The September 2009 and January 2017 peripheral neuropathy examiners did not find that the diabetic peripheral neuropathy of the lower extremities affected the Veteran's occupation.  The hearing loss examiner noted that the Veteran would have difficulty hearing in certain situations.  While the record shows that there may be some interference with job related activities due to the service-connected disabilities, there is no cogent evidence of unemployability, and thus consideration of a TDIU is not warranted.













	(CONTINUED ON NEXT PAGE)

ORDER

A compensable evaluation for bilateral hearing loss is denied.

An evaluation in excess of 10 percent prior to January 11, 2017 and in excess of 20 percent from that date for right lower extremity diabetic peripheral neuropathy is denied.

An evaluation in excess of 10 percent prior to January 11, 2017 and in excess of 20 percent from that date for left lower extremity diabetic peripheral neuropathy is denied.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


